UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q/A Amendment No. 1 x Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2017 o Transition Report pursuant to 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 000-55704 HealthTalk Live, Inc. (Exact name of registrant as specified in its charter) Nevada 45-1994478 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 11749 W. Pico Blvd., Los Angeles, CA 90064 (Address of principal executive offices) (424) 259-3521 (Registrant’s telephone number) (Former name, former address and former fiscal year, if changed since last report) Indicated by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days x Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yes x No State the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 53,091,369 common shares as of August 21, 2017. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No x EXPLANATORY NOTE This Amendment No. 1 to the Quarterly Report on Form 10-Q (the “Amendment”) amends the Quarterly Report on Form 10-Q of HealthTalk Live, Inc. (the “Company”) for the quarter ended June 30, 2017 (the “Original Filing”), that was originally filed with the U.S. Securities and Exchange Commission on August 21, 2017. The Amendment is being filed to submit Exhibit 101. The Amendment revises the exhibit index included in Part II, Item 6 of the Original Filing and Exhibit 101 (XBRL interactive data) is included as an exhibit to the Amendment. Except as described above, the Amendment does not modify or update the disclosures presented in, or exhibits to, the Original Filing in any way. TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1: Financial Statements 3 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 4 Item 3: Quantitative and Qualitative Disclosures About Market Risk 12 Item 4: Controls and Procedures 13 PART II – OTHER INFORMATION Item 1: Legal Proceedings 14 Item 1A: Risk Factors 14 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 14 Item 3: Defaults Upon Senior Securities 14 Item 4: Mine Safety Disclosures 14 Item 5: Other Information 14 Item 6: Exhibits 2 PART I - FINANCIAL INFORMATION Item 1. Condensed Financial Statements Our financial statements included in this Form 10-Q are as follows: Balance Sheets as of June 30, 2017 (unaudited) and March 31, 2017; F-1 Statements of Operations for the three months ended June 30, 2017 and 2016 (unaudited); F-2 Statements of Cash Flows for the three months ended June 30, 2017 and 2016 (unaudited); F-3 Notes to Condensed Financial Statements. F-4 These financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and the SEC instructions to Form 10-Q. In the opinion of management, all adjustments considered necessary for a fair presentation have been included. Operating results for the interim period ended June 30, 2017 are not necessarily indicative of the results that can be expected for the full year. 3 RIGHT ON BRANDS, INC. formerly known as HEALTHTALK LIVE, INC. BALANCE SHEETS (unaudited) June 30, March 31, 2017 2017 ASSETS Current assets Cash $ 161,126 $ 130,787 Prepaid expense 4,525 8,833 Inventory 33,807 26,144 Deposit 2,000 2,000 Total current assets 201,458 167,764 Non-current assets Net property and equipment 18,087 13,159 Net intangible assets 1,024 1,024 Investments 51,470 - Total non-current assets 70,581 14,183 Total assets $ 272,039 $ 181,947 LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current liabilities Accounts payable $ 11,744 $ 10,154 Accrued executive compensation 5,000 9,869 Accrued interest payable 2,888 3,927 Convertible debt 28,000 68,000 Total current liabilities 47,632 91,950 Total liabilities 47,632 91,950 Stockholders' equity (deficit) Series A Preferred stock; 10,000,000 shares authorized of $.001 par value; 5,000,000 and no shares issued June 30, 2017 and March 31, 2017, respectively 5,000 5,000 Common stock; par value $.001; 100,000,000 shares authorized 53,041,369 and 50,215,585 shares issued June 30, 2017 and March 31, 2017, respectively 53,042 50,216 Additional paid-in capital 3,101,543 2,867,580 Common stock payable 464,000 464,000 Accumulated deficit (3,399,178 ) (3,296,799 ) Total stockholders' equity (deficit) 224,407 89,997 Total liabilities and stockholders' equity (deficit) $ 272,039 $ 181,947 See accompanying notes to the financial statements F-1 Table of Contents RIGHT ON BRANDS, INC. formerly known as HEALTHTALK LIVE, INC. STATEMENTS OF OPERATIONS (unaudited) Three months Three months ended ended June 30, 2017 June 30, 2016 Revenue $ 503 $ 104 Cost of goods sold 1,243 - (740 ) 104 Gross profit Operating expenses Depreciation and amortization 5,000 5,000 General and administrative 47,369 4,124 Advertising and promotion 15,518 1,008 Legal and professional 9,002 97 Executive compensation 24,000 - Total operating expenses 100,889 10,229 Other expenses Interest expense (750 ) - Total other expenses (750 ) - Net loss $ (102,379 ) $ (10,125 ) Loss per share Basic and diluted loss per share $ (0.00 ) $ (0.00 ) Basic and diluted weighted average shares outstanding 51,602,919 32,593,585 See accompanying notes to the financial statements F-2 Table of Contents RIGHT ON BRANDS, INC. formerly known as HEALTHTALK LIVE, INC. STATEMENTS OF CASH FLOWS (unaudited) Three months Three months ended ended June 30, 2017 June 30, 2016 Cash flows (used in) operating activities Net loss $ (102,379 ) $ (10,125 ) Adjustments to reconcile net loss to net cash used in operating activities Depreciation and amortization 5,000 5,000 Loss on extinguishment of debt - - Increase in assets Prepaid expense 4,308 - Inventory (7,663 ) - Deposit - - Increase in liabilities Accounts payable 1,590 1,475 Accrued interest payable 750 - Accrued executive compensation (4,869 ) - Net cash (used in) operating activities (103,263 ) (3,650 ) Cash flows (used in) investing activities Purchase investments (51,470 ) - Purchase tenant improvements (8,606 ) - Purchase office equipment (1,322 ) - Net cash (used in) investing activities (61,398 ) - Cash flows provided by financing activities Proceeds from due to officers - - (Repayments) on due to officers - (1,837 ) Proceeds from issuances of common stock 195,000 2,600 Net cash provided by financing activities 195,000 763 Increase (decrease) in cash 30,339 (2,887 ) Cash-beginning of period 130,787 3,019 Cash-end of period $ 161,126 $ 132 Supplemental cash flow information Cash paid for interest $ - $ - Cash paid for income taxes $ - $ - Non-cash activities Accounts payable assigned to former officers and directors $ - $ - Convertible debt converted into common stock $ 121,191 $ - See accompanying notes to the financial statements F-3 Table of Contents RIGHT ON BRANDS, INC. Formerly known as HEALTHTALK LIVE, INC. NOTES TO FINANCIAL STATEMENTS (unaudited) 1. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES The interim unaudited condensed financial statements as of June 30, 2017 and 2016 have been prepared in accordance with accounting principles generally accepted in the United States for interim financial information on the same basis as the annual financial statements and in the opinion of management, reflect all adjustments, which include only normal recurring adjustments, necessary to present fairly the Company's financial position, results of operations and cash flows for the periods shown. The results of operations for such periods are not necessarily indicative of the results expected for a full year or for any future period. They do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. Therefore, these condensed financial statements should be read in conjunction with the Company's audited consolidated financial statements and notes thereto for the year ended March 31, 2017 filed with the SEC on form 10-K on July 14, 2017. Cash and Cash Equivalents The Company considers all highly liquid debt instruments purchased with an original maturity of three months or less to be cash equivalents. Property and Equipment Property and equipment are stated at cost. Depreciation is provided by the straight-line method over the useful lives of the related assets, from three to five years. The cost of building the Company’s website has been capitalized and amortized over a period of three years. Expenditures for minor enhancements and maintenance are expensed as incurred. Inventory Inventories are stated at the lower of cost (average cost) or market (net realizable value). Inventory consists of raw materials, work in process inventory and finished goods inventory of $24,992, $0 and $8,815, respectively. Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. F-4 Table of Contents 1. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Income Taxes The Company is subject to income taxes in the U.S. Significant judgment is required in evaluating our uncertain tax positions and determining our provision for income taxes. In accordance with FASB ASC Topic 740, “Income Taxes,” the Company provides for the recognition of deferred tax assets if realization of such assets is more likely than not. The Company accounts for income tax under the provisions of FASB ASC Topic 740, “Income Taxes”, which requires recognition of deferred tax assets and liabilities for the expected future tax consequences of the events that have been included in the financial statements or tax returns. Deferred income taxes are recognized for all significant temporary differences between tax and financial statements bases of assets and liabilities. Valuation allowances are established against net deferred tax assets when it is more likely than not that some portion or all of the deferred tax asset will not be realized. Fair Value of Financial Instruments The Company applies the provisions of accounting guidance, FASB Topic ASC 825 that requires all entities to disclose the fair value of financial instruments, both assets and liabilities recognized and not recognized on the balance sheet, for which it is practicable to estimate fair value, and defines fair value of a financial instrument as the amount at which the instrument could be exchanged in a current transaction between willing parties. As of June 30, 2017 and March 31, 2017 the fair value of cash and accounts payable, approximated carrying value due to the short maturity of the instruments, quoted market prices or interest rates which fluctuate with market rates. Convertible Instruments The Company evaluates and account for conversion options embedded in convertible instruments in accordance with ASC 815 “Derivatives and Hedging Activities”. Applicable GAAP requires companies to bifurcate conversion options from their host instruments and account for them as free standing derivative financial instruments according to certain criteria. The criteria include circumstances in which (a) the economic characteristics and risks of the embedded derivative instrument are not clearly and closely related to the economic characteristics and risks of the host contract, (b) the hybrid instrument that embodies both the embedded derivative instrument and the host contract is not re-measured at fair value under other GAAP with changes in fair value reported in earnings as they occur and (c) a separate instrument with the same terms as the embedded derivative instrument would be considered a derivative instrument. F-5 Table of Contents 1. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Fair Value of Financial Instruments (continued) The Company accounts for convertible instruments (when it has been determined that the embedded conversion options should not be bifurcated from their host instruments) as follows: The Company records when necessary, discounts to convertible notes for the intrinsic value of conversion options embedded in debt instruments based upon the differences between the fair value of the underlying common stock at the commitment date of the note transaction and the effective conversion price embedded in the note. Debt discounts under these arrangements are amortized over the term of the related debt to their stated date of redemption. 2. GOING CONCERN The accompanying financial statements have been prepared assuming the Company will continue as a going concern, which contemplates, among other things, the realization of assets and satisfaction of liabilities in the normal course of business. For the three months ended June 30, 2017, the Company had an accumulated deficit of approximately $3,399,000, had net losses of approximately $102,000, and net cash used in operating activities of approximately $103,000, with little revenue earned since inception, and a lack of operational history. These matters, among others, raise substantial doubt about the Company’s ability to continue as a going concern. While the Company is attempting to generate greater revenues, the Company’s cash position may not be significant enough to support the Company’s daily operations. The Company has completely an acquisition in hopes to increase revenue and profitability. Management intends to raise additional funds by way of additional public and/or private offerings of its stock. Management believes that the actions presently being taken to further implement its business plan and generate revenues provide the opportunity for the Company to continue as a going concern. While the Company believes in the viability of its strategy to generate revenues and in its ability to raise additional funds, there can be no assurances to that effect. The ability of the Company to continue as a going concern is dependent upon the Company’s ability to further implement its business plan and generate revenues. The financial statements do not include any adjustments that might be necessary if the Company is unable to continue as a going concern. F-6 Table of Contents 3. PROPERTY AND EQUIPMENT As of June 30, 2017 As of March 31, 2017 Website development $ 88,965 $ 88,965 Studio and office equipment 26,966 25,645 Tenant improvements 11,135 2,528 127,066 117,138 Less: accumulated depreciation and amortization (108,979 ) (103,979 ) Ending Balance $ 18,087 $ 13,159 Depreciation and amortization expense for the three months ended June 30, 2017 and 2016 were $5,000 and $5,000, respectively. 4. INVESTMENT Investments in partnerships, joint ventures and less-than-majority-owned subsidiaries in which we have significant influence are accounted for under the equity method. As of June 30, 2017, our investment includes a venture for the development of a commercial bottled water operation near Browning, Montana. The new venture will be operated through Spring Hill Water Company, LLC, a Nevada limited liability company (“Spring Hill”). Spring Hill is 49% owned by our newly-formed subsidiary corporation, Humble Water Company, and 51% owned by Doore, LLC. Doore, LLC, which will serve as the Manager of Spring Hill, has contributed the land and water source to be used in the new operation through a Land & Water Lease Agreement under which Spring Hill will have the use of 2 acres of land and no less than 5 acre-feet of water for an initial term of 25 years and at a lease rate of $1 per year. Through Humble Water Company, our initial capital contribution to Spring Hill will be $100,000 to be used in commencing operations. In addition, we have committed to provide additional capital to be used for a bottling facility and equipment, in an amount up to $530,000, within the next 3 years. Should we fail to provide this additional capital within the next 3 years, our ownership percentage in Spring Hill will be reduced from 49% to 20%. Although we hold a minority ownership percentage in Spring Hill, we will have voting control over the company with 75% of the voting membership units. Further, 100% of the losses, expenditures, and deductions from Spring Hill will be allocated to our subsidiary, Humble Water Company. As of June 30, 2017, our investment is $51,470. F-7 Table of Contents 5. CONVERTIBLE DEBT During September 2016, the Company agreed to allow four unrelated noteholders holding a total of $129,549 in debt to convert into 5,000,000 shares of common stock which is a conversion rate of approximately $0.03 per share. There is no maturity date and no interest rate. The debt was acquired from John and Vicki Yawn. During October 2016, the Company extinguished $129,549 of debt in exchange for 5,000,000 shares of newly issued common stock. A total of 4,200,000 shares were issued to three of the four noteholders. As of December 31, 2016, the remaining balance of 800,000 shares of common stock which is due to one noteholder is recorded in common stock payable at the fair value of the common stock of $464,000. The Company recorded a loss on extinguishment of debt of $2,770,451. The Company acquired convertible debt from the acquisition of Humbly Hemp as described below. On February 1, 2016, the Company issued a convertible promissory note with an entity for $5,000. The unsecured note bears interest at 8% per annum and is due on January 31, 2017. This note is convertible at $0.01 per share and can be converted on or before the maturity date. The Company and lender mutually agreed to extend the maturity date of the note to March 10, 2017. During the three months ended June 30, 2017, the entire principal amount was converted into 500,000 shares of common stock. On February 8, 2016, the Company issued a convertible promissory note with an entity for $8,000. The unsecured note bears interest at 8% per annum and is due on February 7, 2017. This note is convertible at $0.02 per share and can be converted on or before the maturity date. The Company and lender mutually agreed to extend the maturity date of the note to March 10, 2017. During the three months ended June 30, 2017, the entire balance of principal amount of $8,000 and accrued interest of $822 and was converted into 441,118 shares of common stock. On April 11, 2016, the Company issued a convertible promissory note with an entity for $10,000. The unsecured note bears interest at 8% per annum and is due on February 7, 2017. This note is convertible at $0.01 per share and can be converted on or before the maturity date. The Company and lender mutually agreed to extend the maturity date of the note to March 10, 2017. During the three months ended June 30, 2017, the principal amount of $7,000 was converted into 700,000 shares of common stock. On July 7, 2016, the Company issued a convertible promissory note with an entity for $25,000. The unsecured note bears interest at 6% per annum and is due on January 7, 2017. This note is convertible at $0.10 per share and can be converted on or before the maturity date. The Company and lender mutually agreed to extend the maturity date of the note to April 30, 2017. F-8 Table of Contents 5. CONVERTIBLE DEBT (CONTINUED) On July 13, 2016, the Company issued a convertible promissory note with an entity for $20,000. The unsecured note bears interest at 6% per annum and is due on January 13, 2017. This note is convertible at $0.10 per share and can be converted on or before the maturity date. The Company and lender mutually agreed to extend the maturity date of the note to April 30, 2017. During the three months ended June 30, 2017, the entire balance of principal amount of $20,000 and accrued interest of $967 and was converted into 209,666 shares of common stock. During the three months ended June 30, 2017 interest expense was 750. As of June 30, 2017, the balance of accrued interest was $2,888. 6. EARNINGS PER SHARE FASB ASC Topic 260, Earnings Per Share, requires a reconciliation of the numerator and denominator of the basic and diluted earnings (loss) per share (EPS) computations. Basic earnings (loss) per share are computed by dividing income available to common shareholders by the weighted-average number of common shares outstanding during the period. Diluted earnings (loss) per share is computed similar to basic earnings per share except that the denominator is increased to include the number of additional common shares that would have been outstanding if the potential common shares had been issued and if the additional common shares were dilutive. The Company had no potential additional dilutive securities outstanding for the three months ended June 30, 2017 and 2016, except for the 550,000 and no, respectively, shares of common stock from the convertible debt. The following table sets forth the computation of basic and diluted net income per share: Three Months Ended June 30, 2017 Three Months Ended June 30, 2016 Net loss attributable to the common stockholders $ (102,379 ) $ (10,125 ) Basic weighted average outstanding shares of common stock 51,602,919 32,593,585 Dilutive effect of common stock equivalent - - Diluted weighted average common stock and common stock equivalents 51,602,919 32,593,585 Earnings (loss) per share: Basic and diluted $ (0.00 ) $ (0.00 ) F-9 Table of Contents 7. STOCKHOLDERS’ EQUITY Series A Preferred Stock During October 2016, the Company designated Series A Preferred Stock. The Series A Preferred Stock is convertible to common stock at a rate of five shares for every share held and votes together with our common stock at a rate of sixteen votes for every share held. Our new Series A Preferred Stock ranks equally, on an as-converted basis, to our common stock with respect to rights upon winding up, dissolution, or liquidation. Our Series A Preferred Stock does not have any special dividend rights. Common Stock During the three months ended June 30, 2017, the Company issued a total of 975,000 shares of common stock to thirteen investors for cash of $195,000. During the three month ended June 30, 2017, the Company issued a total of 1,850,784 shares of common stock to four lenders for debt converted of $41,789 including $40,000 of principal and $1,789 in accrued interest. 8. SUBSEQUENT EVENTS During August 2017, the Company changed its name from Healthtalk Live, Inc. to Right On Brands, Inc. via merger with its wholly owned subsidiary. The wholly owned subsidiary was dissolved after the merger. F-10 Table of Contents Item 2. Management’s Discussion and Analysis or Plan of Operation Forward-Looking Statements Certain statements, other than purely historical information, including estimates, projections, statements relating to our business plans, objectives, and expected operating results, and the assumptions upon which those statements are based, are “forward-looking statements.” These forward-looking statements generally are identified by the words “believes,” “project,” “expects,” “anticipates,” “estimates,” “intends,” “strategy,” “plan,” “may,” “will,” “would,” “will be,” “will continue,” “will likely result,” and similar expressions. Forward-looking statements are based on current expectations and assumptions that are subject to risks and uncertainties which may cause actual results to differ materially from the forward-looking statements. Our ability to predict results or the actual effect of future plans or strategies is inherently uncertain. Factors which could have a material adverse affect on our operations and future prospects on a consolidated basis include, but are not limited to: changes in economic conditions, legislative/regulatory changes, availability of capital, interest rates, competition, and generally accepted accounting principles. These risks and uncertainties should also be considered in evaluating forward-looking statements and undue reliance should not be placed on such statements. Company Overview and Plan of Operation Item 1. Business Our primary line of business, conducted through our wholly-owned subsidiary, Humbly Hemp, Inc., offers a line of energy / snack bars featuring all-natural hemp and other healthy ingredients. We will provide high quality and affordable hemp products (focusing on snacks) that are packed with protein, omegas, and free of all major allergens. Our initial product line features healthy snacks, highlighting hemps nutritional benefits, and tapping into the nutritious snacking boom. We source quality ingredients, and reach out to private label manufactures that already possess the infrastructure to make these products, and to provide them at an affordable price, through a seamless online marketplace, and through regular distribution channels like. We are already working on a with Sunshine Specialties a natural food broker with over 30 years of experience in Los Angeles to get our products in up to 3,000 stores throughout southern California. Through constant education and promotion, we plan make hemp a part of everyone’s lives. Our unique branding will appeal to every demographic and our commitment to hemp education will grow our market, creating an even bigger category in the U.S. Our goal is to highlight hemp’s versatility through a wide range of nutritional products. Product Line Our initial product line consists of a set of three nutrition bars. This type of product is a perfect start for Humbly Hemp. It will highlight all of the nutritional benefits of hemp, and from the market research we have done, nutrition bars are in huge demand right now. Humbly Hemp Snack Bar: (Launched June 10th 2017) The Humbly Hemp Bar is a superfood snack bar that is the first of its kind. It is powered with Hemp Seeds, Hemp Protein, and other amazing superfoods. We have already gotten our bars into over 20+ locations in Los Angeles. 4 Table of Contents Flavors: We launched with three initial flavors: · Cocoa and Sea Salt · Cinnamon Date · Berry Vanilla ENDO Water: (Launching Fall 2017) ENDO Water will be a one of a kind Wellness drink. Structured Water, CBSs, and Omegas are some of the biggest wants in the health and wellness market. ENDO Water will be a herbal flavorered water type drink targeted to increase the performance of the Endo-Cannabanoid System. It will be lightly flavored, almost an essence, and infused with CBDs (Cannabidiol) and Omegas. We will also be featuring Ojai Energetics “Blast Cap” of the highest quality CBD on the market. I think this is going to create a market of its own in wellness drinks. CBD IS NON PHSYCOACTIVE and is legal in all 50 states to consume and sell. The endocannabinoid system (ECS) is a group of endogenous cannabinoid receptors located in the mammalian brain and throughout the central and peripheral nervous systems, consisting of neuromodulatory lipids and their receptors. The name ENDO Water is in process of being trademarked. On June 27, 2017, we formed a wholly-owned subsidiary, Endo Water, Inc., to conduct our planned operations in this product sector. On May 31, 2017, we entered into a venture for the development of a commercial bottled water operation near Browning, Montana. The new venture will be operated through Spring Hill Water Company, LLC, a Nevada limited liability company (“Spring Hill”). Spring Hill is 49% owned by our subsidiary corporation, Humble Water Company, and 51% owned by Doore, LLC. Doore, LLC, which will serve as the Manager of Spring Hill, has contributed the land and water source to be used in the new operation through a Land & Water Lease Agreement under which Spring Hill will have the use of 2 acres of land and no less than 5 acre-feet of water for an initial term of 25 years and at a lease rate of $1 per year. Through Humble Water Company, our initial capital contribution to Spring Hill will be $100,000 to be used in commencing operations. In addition, we have committed to provide additional capital to be used for a bottling facility and equipment, in an amount up to $530,000, within the next 3 years. Should we fail to provide this additional capital within the next 3 years, our ownership percentage in Spring Hill will be reduced from 49% to 20%. Although we hold a minority ownership percentage in Spring Hill, we will have voting control over the company with 75% of the voting membership units. Further, 100% of the losses, expenditures, and deductions from Spring Hill will be allocated to our subsidiary, Humble Water Company. Handfuls – (Launching in the next 6 months) Handfuls are a uniqure new approach to snacking. They are sinlge serve packets of snackable superfoods that amount to a handful. They can be packed away for camping or any activity and will fit anywhere in stores. The beginning line will be roasted hemp seeds. Then we will create hemp insfused granola versions. 5 Table of Contents Hemp Hunks (In R&D) will be ready before the end of the year. This product will be a package of crispy and thin hemp seed bars (Similar to Bark Thins). They will come in a variety of flavors, with the base always being high-quality hemp seeds and chocolate, with different superfood mixed in. The name Hemp Hunks is in the process of being trademarked Humbly Hemp Milk Line (In R&D) Hemp Protein Power & RTD Protein Drink (In R&D) We are working on our Protein blend right now that will feature Hemp protein as the main ingredient, and will then mix that and our Hemp Milks to create fantastic RTD protein drinks. Target Market Health and wellness is becoming a part of everyone’s lives, and eating right is usually the first step. What we can do to test the market for a product like this, is to take a look at the types of consumer that would be looking for our solution. The number of diets trends in America continues to grow, and hemp is the perfect solution for many of them. Global Industries Analyst Report (GIA), states that the global market for foods developed for individuals with allergies or intolerances is expected to grow to 24.8 billion by 2020. Food allergies and intolerances are a growing public health problem causing higher demand of products that meet special dietary requirements. The biggest concerns: · Wheat - immune response to one or more proteins found in wheat, does not have to be gluten · Lactose - Approximately 65 percent of the human population has a reduced ability to digest lactose after infancy. Lactose intolerance in adulthood is most prevalent in people of East Asian descent, affecting more than 90 percent of adults in some of these communities. · Dairy - Individuals with a dairy allergy are allergic to either one or both of the milk proteins, casein and whey. Milk allergies are more common in children and some people grow out of them. · Gluten - Only 1% of Americans has celiac disease, but 1/3 of the population claim to be gluten sensitive, and is trying to live a gluten free lifestyle. · Soy - an exact percentage of Americans dealing with a soy allergy is unknown, but it is one of the “Big 8” food allergies · Nut Allergy - Hemp is a wonderful substitute for those with nut allergies 6 Table of Contents Hemp is not only attractive to those with food allergens; individuals who follow a strict diet for any reason will be extremely attracted to hemp. Some of the more popular lifestyle diets include: · Paleo - based on Google trends, book sales, and website hits, the number of Americans following a paleo lifestyle is in the millions · Vegetarianism - ”Vegetarianism in America” study, published by Vegetarian Times (vegetariantimes.com), shows that 3.2 percent of U.S. adults, or 7.3 million people, follow a vegetarian-based diet · Veganism - the Vegetarian Times study shows that 0.5 percent or 1 million people, follow an animal free vegan diet · No GMO - 80% of the food consumed by children in America today are genetically modified. The NO GMO tag is the fastest growing segment in health food · Kosher - it is estimated that 21% of the 5.3 million Jewish Americans keep kosher. Hemp based foods can be consumed by anyone in these segments. In 2014, the Hemp Industries Association (HIA), a non-profit trade association, released final estimates of the size of the U.S. retail market for hemp products. The estimated total retail value of hemp products sold in the U.S. in 2014 was at least $620 million. More importantly, the total retail sales of hemp food and body care products in the United States is estimated at $200 million. Everyone can consume our hemp-based foods, but it is never smart to market a product that way. In order to pinpoint our ideal consumer, we have used research done by IRI and SPINS. In this study they broke down this new category of health CPG consumers into several segments. Those categories called “True Believers”, and “Enlightened Environmentalists” are the two main shopper segments for organic food. They make up 46% of organic food purchases. They each make up 9% of the shoppers, so 18% together. True Believers: Their main concern is to keep a healthy body. They buy only organic, they try new things, are college educated, and have a median income of $65,000. Enlightened Environmentalists: They care about the environment and buy products and live in a way that doesn’t hurt the environment. They specifically shop at places that carry mostly organic and environmentally friendly products; most of them have graduate school degrees and average 57 years of age. They have a median income of $57,000. By taking these two groups we can highlight some main characteristics of our target consumer: · Average Age: 35-57 · Education: College& Graduate School · Income: $55,000-$70,000 · Where they shop: a mixture of online & Organic and Health based retail (Whole Foods) 7 Table of Contents Competition In the market we are going to occupy, we face four major competitors: · Manitoba Hemp Foods: Based in Canada, Manitoba looks to be the industry leader in this market. They have been selling hemp products since 1998 and have created a strong brand. They carry Hemp Hearts, Hemp Heart Bars, Hemp protein smoothies, Hemp protein powder, and Hemp oil. · Evo Hemp: Evo is a boulder based Hemp bar company. They are one of the newer hemp brands in the market. They only offer bars in their product line. · Nutiva: Nutiva is an organic superfood brand. They offer a wide range of products with, chia, red palm, coconut, and hemp. All of their products are non GMO, and USDA organic. · Naturally Splendid: Naturally Splendid is a multifaceted biotechnology company developing, commercializing, producing, selling, and licensing an entirely new generation of hemp-derived, high quality, nutrient-dense Omega foods, nutritional food enhancers, and related products. Our Potential Advantages Our new brand offers a new take on hemp products. While these are very successful brands, they do not stray away from the same old health food positioning. Humbly Hemp will be approachable by every demographic. We will bring hemp into the daily routine of the “everyman”. Our branding and market position will be far more exciting than any other competitor. Humbly Hemp will be a “Lifestyle” brand. By aligning ourselves with hemp producers and manufactures we will be able to focus more on marketing and promotion side of the business. We will not have to worry about the overhead of a manufacturing facility. Our online store will allow us to reach every household in America at a competitive price, and our private label approach will give us the ability to offer a wide range of product lines. Our connections within the hemp, and CPG industry will create the opportunity for co-branding. We will be an early mover in this category. Marketing, Sales, and Distribution Strategies Marketing Plan Growth Hacking: In the startup phase, we will utilize growth hacking to launch our brand. We will promote through all social media channels to build brand awareness for our initial products. The first of these attempts will be sending products to popular Bloggers, Vlogers, and social media celebrities, for promotion on their channels. These techniques cost very little, and are extremely effective for Internet businesses. We will also use Google Ad words to push the product through online advertisements and SEO. Online Marketing: We will tailor an online marketing campaign to attract the two market segments mentioned earlier in the target market segment. This position will assure that we are promoting to the most viable group of consumers. Instagram: We will take a strategy similar to that of Herschel Supply Co. on Instagram. They have been doing the same Instagram campaign since day one. #Welltraveled is the theme of their profile. They feature beautiful travel pictures from all over the world. This fits with the bag companies theme of beautiful modern travel bags and accessories. Our campaign will revolver around #LiveHumbly our trademark slogan. We will only show beautifully edits photography shots of an outstretched hand holding different flavors of our bars, in different cool spots, (Beaches, Gyms, Coffee Shops, Offices). This will follow up that our brand is meant to be enjoyed anywhere anytime. We will post one picture every day, year round. 8 Table of Contents Twitter: The Key to twitter is communication. This will be the key to success on this social channel. The best twitter accounts today are ones that do not broadcast to the consumer, but engage the consumer with interesting content in the form of: - Questions/Surveys - Brand related news - Customer Service - Company News - Follower Engagement Facebook: Facebook has gone from being a publishing channel for brands, to now a landing page of brand identity. We will utilize Facebook as a cornerstone of our online identity. We will be careful about being “too promotional” and we will be aiming for content that people will share. To achieve this we will: - Plan Monthly Campaigns - Find Creative way to use consumer generated content - Invest In short catchy video content clips (Mini Ads) - Utilize Facebook Ads for major campaigns Social Contests: We will have Quarterly Social Media Channel contests that span from our website to every single channel we have. These will range from, Photo contest, video contests, cooking contests, etc. These types of contests really boosts followership, sharing and all drive traffic directly back to the landing page. They are relatively cheap and the prizes we will give away consist of actual product, lifestyle related products, and company marketing materials. Analysis and Execution: We will use Hootsuite to posts, and also analyze all of the social media channels. They are the industry leaders in the field, and it is an application that we have previous knowledge in. Guerrilla Marketing: Once we have scaled, and doing business with the big box retailers, we will use more traditional marketing techniques including; in store promotions, trade shows, festival, and Brand Ambassador Programs. We will begin this during the second Quarter of our initial year by hiring two college students located in Los Angeles. They will assist in Social Media Content Creation, Event Marketing, and In Store Promotions in the Los Angeles area. We will quickly expand this program and have 2 students in each state we launch into. This will allow us to get our key demographic engaged in the products on campus, creating lifelong fans of Humbly Hemp. Consumer Outreach & Education: The most important factor in the marketing of our products will be consumer education on the benefits of hemp. We will use a page in our website to promote this, and in our growth we will focus on this more and more. In the future we will work on doing some co-branding with Hemp associations, Non Profit Groups that share our goals in keeping people and our planet healthy. 9 Table of Contents Sales Plan Retail Distribution: Our partnership with Statewide distribution will give us a leg up on the competition out of the gate. The ability to get our products into so many stores in Southern California is a huge win for Humbly Hemp. We will focus on Southern California and scale our growth from there. Online Sales: Our website will be extremely easy to use, and the process of making a purchase will be seamless. We are working with the best website designers to ensure that our marketplace is both beautiful and functional. B2B Online Sales: The number of online health food stores and especially health food subscription boxes is growing every day. They are always looking for quality products to stock their stores and monthly boxes. We will be targeting them to feature all Humbly Hemp products. Manufacturing and Distribution We are party to a Consulting Agreement with Protein Squared, LLC dba Bar One (“Bar One”). Under the agreement, Bar One has been contracted to develop our Humbly Hemp Snack Bar and to handle fulfillment of our product orders through a third party manufacturer. Under the agreement, we will compensate Bar One for these services by paying a $0.03 commission to Bar One for each product unit produced for us. We are currently seeking arrangements with distributors for our products and do not have any distribution agreements in place at this time. Upon receipt of initial product samples from Bar One, we intend to actively market our Humbly Hemp Snack Bar to distributors. Expected Changes In Number of Employees, Plant, and Equipment We do not currently plan to purchase specific additional physical plant and significant equipment within the immediate future. We do not currently have specific plans to change the number of our employees during the next twelve months. Results of Operations Three Months Ended June 30, 2017 Compared to Three Months Ended June 30, 2016 During the three months ended June 30, 2017, we generated revenue of $503 and our cost of goods sold was $1,243. We incurred total operating expenses of $100,889 and other expenses of $750 resulting in a net loss of $102,379. By comparison, during the three months ended June 30, 2016, we generated revenue of $104, incurred operating expenses of $10,229, and recorded a net loss of $10,125. The main reason for the significant changes is with new management came an addition of a new business. Liquidity and Capital Resources As of June 30, 2017, we had current assets in the amount of $201,458, consisting mainly of cash and inventory. As of June 30, 2017, we had current liabilities of $47,632. The current liabilities consisted of convertible debt of $28,000, accounts payable of $11,744, accrued compensation of $5,000, and accrued interest of $2,888. Our ability to successfully execute our business plan is contingent upon us obtaining additional financing and/or upon realizing sales revenue sufficient to fund our ongoing expenses. Until we are able to sustain our ongoing operations through sales revenue, we intend to fund operations through debt and/or equity financing arrangements, which may be insufficient to fund our capital expenditures, working capital, or other cash requirements. We do not have any formal commitments or arrangements for the sales of stock or the advancement or loan of funds at this time. There can be no assurance that such additional financing will be available to us on acceptable terms, or at all. 10 Table of Contents Off Balance Sheet Arrangements As of June 30, 2017, there were no off balance sheet arrangements. Going Concern We have experienced recurring losses from operations and to date, we have not been able to produce sufficient sales to become cash flow positive and profitable. The success of our business plan during the next 12 months and beyond will be contingent upon generating sufficient revenue to cover our costs of operations and/or upon obtaining additional financing. For these reasons, our auditor has raised substantial doubt about our ability to continue as a going concern. Critical Accounting Policies In December 2001, the SEC requested that all registrants list their most “critical accounting polices” in the Management Discussion and Analysis. The SEC indicated that a “critical accounting policy” is one which is both important to the portrayal of a company’s financial condition and results, and requires management’s most difficult, subjective or complex judgments, often as a result of the need to make estimates about the effect of matters that are inherently uncertain. We believe that the following accounting policies currently fit this definition: Cash and Cash Equivalents The Company considers all highly liquid debt instruments purchased with an original maturity of three months or less to be cash equivalents. Property and Equipment Property and equipment are stated at cost. Depreciation is provided by the straight-line method over the useful lives of the related assets, from three to five years. The cost of building the Company’s website has been capitalized and amortized over a period of three years. Expenditures for minor enhancements and maintenance are expensed as incurred. Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Income Taxes The Company is subject to income taxes in the U.S. Significant judgment is required in evaluating our uncertain tax positions and determining our provision for income taxes. In accordance with FASB ASC Topic 740, “Income Taxes,” the Company provides for the recognition of deferred tax assets if realization of such assets is more likely than not. The Company accounts for income tax under the provisions of FASB ASC Topic 740, “Income Taxes”, which requires recognition of deferred tax assets and liabilities for the expected future tax consequences of the events that have been included in the financial statements or tax returns. Deferred income taxes are recognized for all significant temporary differences between tax and financial statements bases of assets and liabilities. Valuation allowances are established against net deferred tax assets when it is more likely than not that some portion or all of the deferred tax asset will not be realized. 11 Table of Contents Fair Value of Financial Instruments The Company applies the provisions of accounting guidance, FASB Topic ASC 825 that requires all entities to disclose the fair value of financial instruments, both assets and liabilities recognized and not recognized on the balance sheet, for which it is practicable to estimate fair value, and defines fair value of a financial instrument as the amount at which the instrument could be exchanged in a current transaction between willing parties. As of December 31, 2016 and March 31, 2016 the fair value of cash and accounts payable, approximated carrying value due to the short maturity of the instruments, quoted market prices or interest rates which fluctuate with market rates. Convertible Instruments The Company evaluates and account for conversion options embedded in convertible instruments in accordance with ASC 815 “Derivatives and Hedging Activities”. Applicable GAAP requires companies to bifurcate conversion options from their host instruments and account for them as free standing derivative financial instruments according to certain criteria. The criteria include circumstances in which (a) the economic characteristics and risks of the embedded derivative instrument are not clearly and closely related to the economic characteristics and risks of the host contract, (b) the hybrid instrument that embodies both the embedded derivative instrument and the host contract is not re-measured at fair value under other GAAP with changes in fair value reported in earnings as they occur and (c) a separate instrument with the same terms as the embedded derivative instrument would be considered a derivative instrument. The Company accounts for convertible instruments (when it has been determined that the embedded conversion options should not be bifurcated from their host instruments) as follows: The Company records when necessary, discounts to convertible notes for the intrinsic value of conversion options embedded in debt instruments based upon the differences between the fair value of the underlying common stock at the commitment date of the note transaction and the effective conversion price embedded in the note. Debt discounts under these arrangements are amortized over the term of the related debt to their stated date of redemption. Recently Issued Accounting Pronouncements We do not believe that any recently issued accounting pronouncements will have a material effect on our results of operations, financial position and cash flows. Item 3. Quantitative and Qualitative Disclosures About Market Risk A smaller reporting company is not required to provide the information required by this Item. 12 Table of Contents Item 4. Controls and Procedures We carried out an evaluation of the effectiveness of the design and operation of our disclosure controls and procedures (as defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) as of June 30, 2017. This evaluation was carried out under the supervision and with the participation of our Chief Executive Officer and Chief Financial Officer, Daniel Crawford. Based upon that evaluation, our Chief Executive Officer and Chief Financial Officer concluded that, as of June 30, 2017, our disclosure controls and procedures are not effective. There have been no changes in our internal controls over financial reporting during the quarter ended June 30, 2017. Our management identified the following material weaknesses in our internal control over financial reporting, which are indicative of many small companies with small staff: (i) inadequate segregation of duties and effective risk assessment; and (ii) insufficient written policies and procedures for accounting and financial reporting with respect to the requirements and application of both US GAAP and SEC guidelines. Disclosure controls and procedures are controls and other procedures that are designed to ensure that information required to be disclosed in our reports filed or submitted under the Exchange Act are recorded, processed, summarized and reported, within the time periods specified in the SEC's rules and forms. Disclosure controls and procedures include, without limitation, controls and procedures designed to ensure that information required to be disclosed in our reports filed under the Exchange Act is accumulated and communicated to management, including our Chief Executive Officer and Chief Financial Officer, to allow timely decisions regarding required disclosure. Limitations on the Effectiveness of Internal Controls Our management does not expect that our disclosure controls and procedures or our internal control over financial reporting will necessarily prevent all fraud and material error. Further, the design of a control system must reflect the fact that there are resource constraints, and the benefits of controls must be considered relative to their costs. Because of the inherent limitations in all control systems, no evaluation of controls can provide absolute assurance that all control issues and instances of fraud, if any, within the Company have been detected. These inherent limitations include the realities that judgments in decision-making can be faulty, and that breakdowns can occur because of simple error or mistake. Additionally, controls can be circumvented by the individual acts of some persons, by collusion of two or more people, or by management override of the internal control. The design of any system of controls also is based in part upon certain assumptions about the likelihood of future events, and there can be no assurance that any design will succeed in achieving its stated goals under all potential future conditions. Over time, control may become inadequate because of changes in conditions, or the degree of compliance with the policies or procedures may deteriorate. 13 Table of Contents PART II – OTHER INFORMATION Item 1. Legal Proceedings None. Item 1A. Risk Factors A smaller reporting company is not required to include this information. For a description of the risk factors applicable to our business and operations, please refer to our Quarterly Report on Form 10-Q for the period ended September 30, 2016, filed with SEC on November 21, 2016. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds During the period ended June 30, 2017, we accepted subscriptions from thirteen investors for a total 975,000 shares issued at a price of $0.20 per share, for total proceeds of $195,000. These shares were offered and sold to accredited investors pursuant to Rule 506 under Regulation D. We engaged in no general solicitation or advertising. During the period ended June 30, 2017, we also issued a total of 1,850,784 shares of common stock upon conversion of a total of $41,789 in outstanding convertible promissory notes, at prices ranging from $0.01 to $0.10 per share. Item 3. Defaults upon Senior Securities None Item 4. Mine Safety Disclosures Not applicable. Item 5. Other Information We are currently in the process of changing our corporate name to “Right On Brands, Inc.,” a name which we believe better reflects the focus of our business. The name change and an associated trading symbol change are currently under review at FINRA. We will provide additional disclosure when the name and symbol change becomes effective in the OTC securities markets. 14 Table of Contents Item 6. Exhibits Exhibit Number Description of Exhibit 31.1 Certification of Chief Executive Officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 31.2 Certification of Chief Financial Officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 32.1 Certification of Chief Executive Officer and Chief Financial Officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 101 Materials from the Company’s Quarterly Report on Form 10-Q for the quarter ended June 30, 2017 formatted in Extensible Business Reporting Language (XBRL) 15 Table of Contents SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. HealthTalk Live, Inc. Date: August 21, 2017 By: /s/ Daniel Crawford Name: Daniel Crawford Title: Chief Executive Officer and Chief Financial Officer 16
